Exhibit 10.6 Translation The following DEBT INSTRUMENT was concluded on this day between Sune Olsen Holding ApS Jagtvej 169B, 3rd floor DK­-2100 Copenhagen Ø Danish CVR No 25372727 of the first part (hereinafter referred to as the “Creditor”) and Dandrit Biotech A/S Symbion Sciencepark, Fruebjergvej 3 DK-­2100 Copenhagen Ø of the second part (hereinafter referred to as the “Debtor”) 1 SUBJECT-MATTER By signing this Debt Instrument, the Debtor acknowledges that it owes to the Creditor the sum of DKK 761,967.13. The amount has been calculated as at 31 March 2013 and includes interest, see Appendix 1. 2 TERMS The amount outstanding at any time is to carry interest at the rate of 6% p.a. The debt, interest and installments, is to be repaid in full by the end of 2014. The Creditor may in writing grant the Debtor a further installment-­free period, which is to be granted no later than 14 days prior to installments and interest falling due for payment. Interest and installments are to be paid into the Creditor’s account, sort code 6820, account No 1163273, with Sydbank. The debt outstanding at any time is to fall due for payment in the event of the Debtor’s bankruptcy or winding­-up, irrespective of the reason for such bankruptcy or winding-­up. The Debtor may at any time repay the loan in whole or in part. The Creditor may at any time terminate this Debt Instrument by (3) months’ prior written notice. Translation If one of the following situations occurs and has not been remedied within five (5) banking days after the Creditor has given the Debtor written notice in this relation, the amount owed at any time by the Debtor plus the interest accrued is to fall due for full and final repayment. The Creditor has not received the Debtor’s payment of an amount due on the Due Date and the Debtor has not paid the amount due within five (5) banking days after the Creditor has made a demand for payment of such amount. Bankruptcy proceedings are commenced against the Debtor, the Debtor suspends its payments, commences negotiations on a composition, liquidation or any other arrangement with its creditors, or is in any other way unable to pay its debts as they fall due. This Debt Instrument may not by the Creditor be assigned absolutely or transferred by way of security without the Debtor’s prior consent. This Debt Instrument may serve as a basis for enforcement, cf section 478(1), para 5, of the Danish Administration of Justice Act. Place: Copenhagen Ø Place: Copenhagen Ø Date: March 31, 2013 Date: March 31, 2013 As the Debtor: As the Creditor: /s/ Eric Leire, CEO, DanDrit Biotech A/S /s/ Sune Olsen, President, Sune Olsen Holding ApS Translation Appendix 1 Calculation of debt. Date Amount Interest at 6% 1 Aug 2011 1 Sept 2011 1 Oct 2011 1 Nov 2011 1 Dec 2011 Total Total debt as at 31 Dec 2011 Amount Interest At the beginning of the year 1 May 2012 1 Jul 2012 1 Aug 2012 1 Oct 2012 Total Total debt as at 31 Dec 2012 Amount Interest At the beginning of the year 15 Feb 2013 1 Mar 2013 Total Debt as at 31 Mar 2013 incl. interest at 6%
